TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 27, 2017



                                     NO. 03-17-00016-CV


                         In the interest of C. Z. H.-O. and C. N. H.-O.




        APPEAL FROM THE 207TH DISTRICT COURT OF HAYS COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND GOODWIN
         AFFIRMED IN PART; REVERSED AND REMANDED IN PART --
                     OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on February 3, 2017. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. The Court reverses the portion of the trial court’s judgment that appoints

Nellie Quinonez Reese managing conservator, appoints David Zachariah Hernandez and

Dulce Olivia Ocampo-Aguirre possessory conservators, and sets out the rights and duties of the

respective conservators and remands the case to the trial court for further proceedings consistent

with the Court’s opinion. The Court affirms the remainder of the judgment in all other respects.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.